Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 1 of 22 PageID 3112




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

     UNITED STATES OF AMERICA, ex rel.
     BRADY MCFARLAND,

                      Plaintiff

     v.                                              CASE NO. 8:15-CV-1708-T-23T6W

     FLORIDA PHARMACY SOLUTIONS,
     INC., et al.

                      Defendants.

                          DEFENDANT MEDIVERSE LLC’S
                MOTION FOR SUMMARY JUDGMENT AND INCORPORATED
                   MOTION FOR ATTORNEYS’ FEES AND EXPENSES

               Defendant Mediverse, LLC, by and through undersigned counsel, hereby files this

     Motion for Summary Judgment on the Relator’s Second Amended Complaint, and files

     an incorporated Motion for Attorneys’ Fees and Expenses, and as grounds therefore

     states:

                 I. LEGAL STANDARDS: MOTION FOR SUMMARY JUDGMENT

     1.        A defendant is entitled to Summary Judgment of a complaint or portion thereof

     where “there is no genuine dispute as to any material fact and the movant is entitled to

     judgment as a matter of law” pursuant to Rule 56(a), Fed.R.Civ.P. See e.g., Laura v. J.D.

     Parker & Sons Co., Inc., Case No. 8:15-CV-2914, p. 2 (M.D. Fla. 2017).

     2.        “A genuine factual dispute exists only if a reasonable fact-finder ‘could find by a

     preponderance of the evidence that the [non-movant] is entitled to a verdict.’” Laura v.

     J.D. Parker & Sons Co., Inc., Case No. 8:15-CV-2914, p. 2, citing, Kernel Records Oy v.

     Mosley, 694 F.3d 1294, 1300 (11th Cir. 2002).


                                                                                                     1
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 2 of 22 PageID 3113




     3.     The moving defendant “bears the initial burden of showing the court, by reference

     to materials on file, that there are no genuine disputes of material fact that should be

     decided at trial.” Laura v. J.D. Parker & Sons Co., Inc., Case No. 8:15-CV-2914, p. 2,

     citing, Hickson Corp. v. N. Crossarm, Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004).

     4.     Allegations as to issues of material fact must be reasonably substantive to defeat a

     Motion for Summary Judgment. See e.g., Simmons v. Willcox, 911 F.2d 1077, 1082 (5th

     Cir. 1990) (“[S]peculative allegations . . . are insufficient to create a genuine issue of

     material fact precluding summary judgment.”).

                                        II. INTRODUCTION

     5.     The Federal False Claims Act, 31 USC §§ 3729, et seq., penalizes the filing of a

     “false or fraudulent” claim for payment by the federal government. See 31 USC §

     3729(a)(1)(A).

     6.     The Relator alleges that the Defendant received kickbacks in exchange for

     “funneling” patients to Florida Pharmacy Solution, Inc. (“FPS”), and that the Defendant

     thereby knowingly and intentionally caused to be presented materially false or fraudulent

     claims to the Tricare program. See Second Amended Complaint, ¶¶ 4, 17, 18, 20, 23,

     166, 168, 170, 174, 187, and 189.

     7.     The federal anti-kickback statute, 42 USC § 1320a-7b(b)(1), provides:

            (1) Whoever knowingly and willfully solicits or receives any
            remuneration (including any kickback, bribe, or rebate) directly or
            indirectly, overtly or covertly, in cash or in kind—

            (A) in return for referring an individual to a person for the furnishing or
            arranging for the furnishing of any item or service for which payment may
            be made in whole or in part under a Federal health care program, or

            (B) in return for purchasing, leasing, ordering, or arranging for or
            recommending purchasing, leasing, or ordering any good, facility, service,


                                                                                                  2
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 3 of 22 PageID 3114




              or item for which payment may be made in whole or in part under a
              Federal health care program,

              shall be guilty of a felony and upon conviction thereof, shall be fined not
              more than $25,000 or imprisoned for not more than five years, or both.
              [emphasis added]

                                           III. RELEVANT FACTS

           A. Defendant’s Deposition Testimony

     8.       Defendant Mediverse, LLC is in the business of recruiting sales representatives

     for medical providers. Exhibit A, Defendant Deposition, p. 17, l. 3 – 23.

     9.       Defendant was directly responsible to, and directly reported to, one of the owners

     of FPS, Wes Moss. Exhibit A, Defendant Deposition, p. 61, l. 9 – 13.

     10.      Defendant provided such sales representative recruiting services for and on behalf

     of FPS during 2014 and 2015. Exhibit A, Defendant Deposition, p. 17, l. 24 – p. 18, l. 3.

     11.      Defendant also assisted FPS with operations and growth of the company. Exhibit

     A, Defendant Deposition, p. 60, l. 23 – p. 61, l. 2.

     12.      However, the recruited sales representatives worked for FPS, and not for

     Defendant. Exhibit A, Defendant Deposition, p. 68, l. 3 – 7.

     13.      Eric Mayes, through his company Medical Marketing Consultants, LLC, acted as

     the outsourced FPS Sales Director. Exhibit A, Defendant Deposition, p. 68, l. 28 – p. 69,

     l. 5; p. 135, l. 12 – p. 136, l. 7.

     14.      Chris White testified that he had no recollection of being involved in, or

     participating in, the sales representative conference call in January 2015 hosted by Eric

     Mayes in which the FPS initiative focusing on Tricare business was discussed. Exhibit

     A, Defendant Deposition, p. 141, l. 5 – p. 143, l. 25; p. 147, l. 19 – p. 148, l. 3.




                                                                                                 3
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 4 of 22 PageID 3115




     15.      It was the Defendant’s understanding that FPS and individual sales

     representatives had relied upon healthcare legal counsel pursuant to any utilization of

     telemedicine providers. Exhibit A, Defendant Deposition, p. 119, l. 18 – p. 120, l. 13.

     16.      Specifically, it is Defendant’s understanding that some sales representatives had

     sought and received professional healthcare legal counsel from pharmacy attorneys Frier

     Levitt, LLC, regarding the proper use of telemedicine regarding compounded

     medications. Exhibit A, Defendant Deposition, p. 124, l. 3 – 11; p. 125, l. 21 – p. 126, l.

     1; p. 129, l. 20 – 23.

     17.      Defendant received a sales commission “override” from FPS for its sales

     representative recruiting work, which is a “usual and customary” method by which to pay

     recruiters in the industry. Exhibit A, Defendant Deposition, p. 53, l. 4 – 19.

     18.      There is no evidence in this case whatsoever that Defendant, either directly or

     indirectly, referred any patients, or caused the referral of any patients, to any healthcare

     providers, to include any physicians or FPS.

     19.      Instead, Defendant’s actions appear to be solely pharmaceutical consulting and

     operations services provided to FPS.

           B. Relator’s Deposition Testimony

     20.      The Relator testified clearly and repeatedly that his concern with FPS’s marketing

     activities was that FPS, via the outsourced Sales Director Eric Mayes, appeared to target

     Tricare beneficiaries around military bases for prescription of compounded

     pharmaceuticals. Exhibit B, Relator Deposition, p. 28, l. 18 – 22; p. 44, l. 3 – 25; p. 45, l.

     9 – 16; p. 86, l. 2 – 22; p. 98, l. 1 – 7; p. 110, l. 15 – 17.




                                                                                                    4
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 5 of 22 PageID 3116




     21.     The Relator testified that he genuinely believed that it was “wrong” for the

     Defendants in this case to:

             a). focus marketing efforts on Tricare beneficiaries and military bases; and,

             b). utilize data mining for such targeting. Exbibit B, Relator Deposition, p. 42, l.

             14 – p. 43, l. 18; p. 54, l. 4 – 25; p. 63, l. 10 – 13; p. 64, l. 8 – 9; p. 65, l. 20 – p.

             66, l. 8; p. 102, l. 7 – 14.

     22.     Relator testified that it was his understanding that Eric Mayes worked for

     Defendant and that Chris White attended that sales representative telephone conference

     call hosted by Eric Mayes in January 2015 (regarding the targeting of Tricare business),

     even though Relator does not recall hearing Chris White speak during such conference

     call. Exhibit B, Relator Deposition, p. 50, l. 7 – 18; p. 53, l. 4 – 6; p. 94, l. 10 – 21; p. 98,

     l. 1 – 7.

     23.     Relator’s alleged distaste for Mr. Mayes’ marketing strategy regarding Tricare

     business appears to have developed later in time, given that Relator emailed to Mr.

     Mayes at the time of the January 2015 sales conference call:

                     Hi Eric. My name is Brady McFarland, and I am a sales
                     rep in Arizona for FPS. I liked what you had to say last
                     Friday on the conference call and would like to pick your
                     brain a bit. Exhibit A, Defendant Deposition, p. 157, l. 12
                     – 17. [emphasis added]

     24.     As applied to the Defendant, the Relator testified that Defendant assisted FPS in

     so targeting Tricare recipients. Exhibit B, Relator Deposition, p. 60, l. 15 – p. 61, l. 61.

     25.     Relator had never met or communicated with the principal of the Defendant,

     Chris White, prior to the mediation in this case. Exhibit B, Relator Deposition, p. 50, l. 7

     – 10.



                                                                                                          5
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 6 of 22 PageID 3117




     26.     Relator has never spoken to Mr. White (except at mediation) either in person or

     by telephone, never been in a meeting with Mr. White (though perhaps on a conference

     call once), and never even been in email contact with Mr. White. Exhibit B, Relator

     Deposition, p. 50, l. 11 – p. 51, l. 5; p. 94, l. 10 – 21; p. 126, l. 12 – 21.

     27.     Relator could not testify at all as to the Defendant’s knowledge or intent as to any

     allegation in this case:

                     Q: How do you know what they [the Defendants] were
                     thinking when they were doing all the things you’ve
                     alleged in the Second Amended Complaint?
                     A: I don’t.
                     Q: You don’t know what they were thinking?
                     A: I don’t know what they were thinking. Exhibit B,
                     Relator Deposition, p. 126, l. 22 – p. 127, l. 2.

     28.     Taking all Relator’s deposition testimony as true, none of it remotely shows

     Defendant’s knowing and willful causing of the referral of patients in exchange for

     kickbacks, or the knowing and willful cause of the filing of a false claim.

     29.     Instead, Relator’s testimony shows that he had a personal objection to the FPS

     Tricare business model (and Relator is of course entitled to that personal opinion), and

     nothing more.

     30.     None of Relator’s testimony showed a violation of law of any kind.

                                         VI. RELEVANT LAW

     A. Fraud Must be Shown with Particularity

     31.     Allegations of false claims fraud due to kickbacks are subject to heightened

     scrutiny and must be shown with particularity. Carrel, et al. v. AIDS Healthcare

     Foundation, Inc., Case No. 17-13185, p. 17 (11th Cir. 2018) (Motion for Summary

     Judgment for defendant regarding kickback allegations in false claims act case); U.S. ex



                                                                                                6
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 7 of 22 PageID 3118




     rel. Mastej v. Health Management Associates, Inc., 591 F. Appx. 693, 704 (11th Cir.

     2014); U.S. ex rel. Clausen v. Laboratory Corporation of America, Inc., 290 F.3d 1301,

     1311 (11th Cir. 2002); Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005)

     (Relator must show the “’who,’ ‘what,’ ‘where,’ ‘when,’ and ‘how’” of the alleged false

     claims.).

     B. False Claims Due to Kickbacks Must be Shown with Particularity

     32.     A false claims action can be proven where the submission of a false claim was

     directly caused by an alleged kickback payment. U.S. ex rel. Greenfield v. Medco Health

     Solutions, Inc., 880 F.3d 89, 100 (3rd Cir. 2018) (“A kickback does not morph into a false

     claim unless a particular patient is exposed to an illegal recommendation or referral and a

     provider submits a claim for reimbursement pertaining to that patient. Even if we assume

     . . . illegal kickbacks, that is not enough to establish that the underlying medical care to

     any of the . . . patients was connected to a breach of the Anti-Kickback Statute; we must

     have some record evidence that shows a link between the alleged kickbacks and the

     medical care received . . . .”).

     33.     Kickbacks under the false claims act can certainly be indirect, but “remuneration

     cannot induce a referral unless it is directed towards a person with power to make

     referrals.” Jones-McNamara v. Holzer Health Systems, Case No. 15-3070, p. 15 (6th Cir.

     2015) (Motion for Summary Judgment for defendant regarding alleged kickbacks in false

     claims act case.); U.S. ex rel. Perales v. St. Margaret’s Hospital, 243 F.Supp.2d 843,

     852-54 (C.D. Ill. 2003) (The anti-kickback statute contemplates that the remuneration at

     issue be directed to an entity “in a position to generate Federal health care program




                                                                                                    7
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 8 of 22 PageID 3119




     business” and that “the person receiving the inducement is the one prohibited from

     making the referral to the entity that offered the remuneration.”).

     34.     In this case, at most, Relator can argue that “but for” the Defendant’s consulting

     and recruiting activities on behalf of FPS, there might not have ultimately occurred the

     claims at issue, which is entirely insufficient to show liability. U.S. ex rel. Sikkenga v.

     Regence Bluecross Blueshield of Utah, 472 F.3d 702, 714 (10th Cir. 2006) (Court rejected

     the “but for” causation test for false claims act liability).

     C. Requirement to Show Falsity of the Claims

     35.     Under 31 USC § 3729(a), claims can be either “legally” false or “factually” false.

     U.S. v. Scientific Applications International Corp., 626 F.3d 1257, 1266 (D.C. Cir. 2010).

     36.     A claim is factually false when the claim information presented to the government

     is materially inaccurate. U.S. ex rel. Conner v. Salina Regional Health Center, Inc., 543

     F.3d 1211, 1217 (10th Cir. 2008).

     37.     Given that the Defendant was not a contracted Tricare medical provider, it is

     literally not possible that the Defendant could have made a “factually” false claim to

     Tricare.

     38.     A claim is legally false when “a claimant . . . falsely certifies compliance with [a]

     statute or regulation.” U.S. ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125

     F.3d 899, 902 (5th Cir. 1997).

     39.     A showing of legal falsity requires a demonstration that the defendant lied to the

     government as to the defendant’s compliance with applicable laws. U.S. ex rel.

     Greenfield v. Medco Health Solutions, Inc., 880 F.3d at 94 (A claim is “legally false




                                                                                                   8
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 9 of 22 PageID 3120




     when the claimant lies about its compliance with a statutory, regulatory, or contractual

     requirement.”).

     40.    Given that the Second Amended Complaint does not (and cannot) allege that the

     Defendant caused factual falsity, the Relator’s allegations of falsity necessarily refer to

     only legal falsity. U.S. ex rel. Mastej v. Health Management Associates, Inc., 591 F.

     Appx. at 705-06.

     D. Requirement to Show Certification of Compliance for Legal Falsity

     41.    A realtor alleging a kickback in a false claims action must show that the provider

     which submitted claims for reimbursement, and received such reimbursement, certified

     compliance of the claims with the anti-kickback statutes. U.S. ex rel. Franklin v. Parke-

     Davis, 147 F.Supp.2d 39, 54 (D. Mass 2001) (“[A] violation of the federal antikickback

     provision is not a per se violation of the FCA. . . . In order for the antikickback violation

     to be transformed into an actionable FCA claim, the government must have conditioned

     payment of a claim upon the claimant’s certification of compliance with the antikickback

     provision.”); U.S. v. Eisai, Inc., Case No. 13-10973, p. 30 (11th Cir. 2014).

     42.    Certification can be express or implied. U.S. ex rel. Wilkins v. United Health

     Group, Inc., 659 F.3d 295, 305 (3rd Cir. 2011); Mikes v. Straus, 274 F.3d 687, 699 (2nd

     Cir. 2000); U.S. ex rel. Conner v. Salina Regional Health Center, Inc., 543 F.3d at 1217;

     U.S. v. Scientific Applications International Corp., 626 F.3d at 1266.

     43.    Regardless, the Defendant has never been a Tricare provider (no Tricare contract,

     no Tricare provider number) and thus has never, and could never, submit claims to




                                                                                                   9
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 10 of 22 PageID 3121




     Tricare, so it is literally not possible for Defendant to have falsely certified the claims at

     issue (either expressly or by implication).1

     44.     In sum, it is a basic requirement of law for the Relator to show the nature of the

     alleged falsity of the claims at issue – either factual or legal – and Relator has not and

     cannot show either. U.S. ex rel. Phalp v. Lincare Holdings, Inc., 116 F.Supp.3d 1326,

     1344 (S.D. Fla. 2015), affirmed, 857 F.3d 1148 (11th Cir. 2017); U.S. ex rel. Mastej v.

     Health Management Associates, Inc., 591 F. Appx. at 705-06.

     E. Requirement to Show Materiality of Legal Falsity

     45.     As well, the showing of legal falsity of a claim must be material. Universal

     Health Services v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 2002 (2017); Marsteller v.

     Tilton, 880 F.3d 1302, 1312 (11th Cir. 2018).

     46.     “A misrepresentation about compliance with a statutory, regulatory or contractual

     requirement must be material to the Government’s payment decision in order to be

     actionable under the False Claims Act.” Universal Health Services v. U.S. ex rel.

     Escobar, 136 S. Ct. at 2002; Marsteller v. Tilton, 880 F.3d at 1312 (“The materiality

     standard is ‘demanding,’ and ‘rigorous.’”), citing Universal Health Services v. U.S. ex

     rel. Escobar, 136 S. Ct. at 2003.

     47.     This materiality standard is so demanding that even had the government known of

     the alleged kickbacks from FPS to the Defendant, that alone is insufficient. Universal

     Health Services v. U.S. ex rel. Escobar, 136 S. Ct. at 2003 (“A misrepresentation cannot



     1
      Perhaps this fatal flaw in the mis-pleading of the Second Amended Complaint could
     have been cured by Relator’s pleading of a conspiracy under 31 § 3729(a)(1)(C), but
     Relator did not do so, and 31 § 3729(a)(1)(A) as pleaded entirely fails the claims
     certification criterion.


                                                                                                  10
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 11 of 22 PageID 3122




     be deemed material merely because the government designates compliance with a

     particular statutory, regulatory, or contractual requirement as a condition of payment.

     Nor is it sufficient for a finding of materiality that the Government would have the option

     to decline to pay if it knew of the defendant’s noncompliance.”); U.S. ex rel. Petratos v.

     Genentech, Inc., 855 F.3d 481, 490 (3rd Cir. 2017).

     48.     In addition to establishing that the defendant had knowledge of the falsity of the

     claim, there must also be a showing of the defendant’s knowledge of the materiality of

     such falsity. Universal Health Services, Inc. v. U.S. ex rel. Escobar, 136 S.Ct. at 1996

     (Showing required that “the defendant knowingly violated a requirement that the

     defendant knows is material to the Government’s payment decision.”); U.S. ex rel.

     Sikkenga v. Regency Bluecross Blueshield of Utah, 472 F.3d 702, 714 (10th Cir. 2006)

     (“Generally, mere knowledge of the submission of claims and knowledge of the falsity of

     those claims is insufficient to establish liability under the FCA.”).

     49.     Not only did the Defendant in this case not “lie” to the government, the Defendant

     had no communications with the government at all – only FPS could be in the position of

     certifying the validity of the claims at issue.

     50.     Stated alternatively, whether the Defendant’s consulting and recruiting activities

     complied with the anti-kickback statute or not, because Defendant could not have

     certified compliance with the anti-kickback statute to the Tricare program, there cannot

     be a showing of liability against the Defendant.

     51.     As well, a lack of materiality can be shown by the government’s own decision to

     waive remedial action subsequent to obtaining knowledge of potential general non-

     compliance. U.S. ex rel. Petratos v. Genentech, Inc., 855 F.3d at 490 (“Materiality may



                                                                                                  11
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 12 of 22 PageID 3123




     be found where ‘the Government consistently refuses to pay claims in the mine run of

     cases based on noncompliance with the particular statutory, regulatory, or contractual

     requirement.’ Id. On the other hand, it is ‘very strong evidence’ that a requirement is not

     material ‘if the Government pays a particular claim in full despite its actual knowledge

     that certain requirements were violated.’”), citing Universal Health Services, Inc. v. U.S.

     ex rel. Escobar, 136 S.Ct. at 2003.

     52.    In this case, on 1/8/15, the Tricare Beneficiary Advisory Panel rejected by a vote

     of 5-2 a recommendation put forward by the Tricare Pharmacy and Therapeutics

     Committee to discontinue coverage of compounded medications, or impose a prior

     authorization requirement, despite clear Committee findings of overutilization and

     potential program abuse. See, TRICARE Votes to Continue Compounding, available at:

     https://health.mil/About-MHS/OASDHA/Defense-Health-Agency/Operations/Pharmacy-

     Division/Beneficiary-Advisory-Panel.

     53.    The Relator was unable to state any reason why the Tricare program did not

     address any potential program noncompliance regarding compound medications (e.g., a

     prior authorization program). Exhibit B, Relator Deposition, p. 92, l. 21 – p. 93, l. 6.

     54.    Further, the declination of intervention of the Department of Justice in this case is

     a strong indicator of a lack of government concern as to materiality of Defendant’s

     alleged noncompliance. U.S. ex rel. Petratos v. Genentech, Inc., 855 F.3d at 490 (As an

     express criterion that the Court utilized in a finding of insufficient materiality of

     noncompliance, “[a]nd in those six years [of government investigation], the Department

     of Justice has taken no action against Genentech and declined to intervene in this suit.”);

     Exbibit B, Relator Deposition, p. 9, l. 17 – 21.



                                                                                                12
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 13 of 22 PageID 3124




     F. Mens Rea Must be Shown

     55.       To show false claims act liability due to kickbacks, a relator must “provide legally

     sufficient evidence” the defendant “knowingly and willfully entered into an illegal

     kickback scheme.” Gonzalez v. Fresenius Medical Care of North America, 689 F.3d 470,

     476 (5th Cir. 2012) (District court granting defendant’s Motion for Summary Judgment in

     false claims action because “[r]elator did not present any witness or document that would

     promote the inference of criminal intent to induce referrals.”); U.S. ex rel. Mastej v.

     Health Management Associates, Inc., Case No. 13-11859, p. 10; U.S. v. Vernon, 723 F.3d

     1234, 1252 (11th Cir. 2013); U.S. v. Starks, 157 F.3d 833, 838-39 (11th Cir. 1998) (To

     violate the anti-kickback statute, a defendant must “act with knowledge that his conduct

     was unlawful.”).

     56.       The legal standard at issue requires a showing that the defendant actually knew

     that the claims at issue were false or fraudulent. U.S. v. Gonzalez, 834 F.3d 1206, 1214

     (11th Cir. 2016); (“[I]n a health care fraud case, the defendant must be shown to have

     known that the claims submitted were, in fact, false.”), citing U.S. v. Medina, 485 F.3d

     1291, 1297 (11th Cir. 2007).

     57.       A showing of an intent to commit a crime must be specific to the individual

     defendant, and a showing of bad intent through a series of events and a series of

     defendants, is entirely insufficient. McGee v. Sentinel Offender Services, LLC, 719 F.3d

     1236, 1244-45 (11th Cir. 2103) (Court rejecting the concept of a group’s “collective mens

     rea.”).

     58.       “Knowingly” under 42 USC § 1320a-7b(b)(1) requires a showing that the

     defendant acted “voluntarily and intentionally, not because of mistake or accident,” and



                                                                                                 13
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 14 of 22 PageID 3125




     “willfully” requires a showing that the defendant acted “voluntarily and purposely with

     the specific intent to do something the law forbids, that is to say, with bad purpose to

     either disobey or disregard the law.” U.S. ex rel. Jamison v. McKesson Corp., 900

     F.Supp.2d 638, 701-02 (N.D. Miss. 2012); U.S. v. Starks, 157 F.3d at 837-39; Klaczak v.

     Consolidated Medical Transport, 458 F.Supp.2d 622, 681 (N.D. Ill. 2006) (Court granted

     defendant’s motion for summary judgment because realtor failed to show “the Anti-

     Kickback Statute’s heightened scienter requirements – i.e., ‘knowingly’ and “willfully’

     engaging in criminal conduct.”).

     59.    A defendant’s demonstrated attempts at compliance, to include consulting

     healthcare legal counsel can entirely eliminate a showing of knowledge and intent to

     violate the anti-kickback laws. U.S. ex rel. Hefner v. Hackensack University Medical

     Center, 495 F.3d 103, 110 (3rd Cir. 2007).

     60.    A defendant’s intent to violate a criminal statute may be determined by Motion

     for Summary Judgment. Mikes v. Straus, 274 F.3d at 704; Lipton v. Nature Co., 71 F.3d

     464, 472 (2nd Cir. 1995); Skouras v. U.S., 26 F.3d 13, 14 (2nd Cir. 1994).

     61.    Further, where a defendant in a false claims action can show commonplace

     business arrangements, payments to or from a prime government contractor are unlikely

     to be deemed kickbacks. U.S. ex rel. Akwa v. General Electric Corporation, 74 F.3d

     1247, 1247 (9th Cir. 1996) (Motion for Summary Judgment granted for defendant in a

     false claims action where the defendant could show that discounts offered to a

     government contractor were commonplace in the industry and therefore did not appear to

     be illegal kickbacks.).

     G. Heightened Burden of Proof



                                                                                                14
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 15 of 22 PageID 3126




     62.    While the default burden of proof in a 31 USC § 3729(a) false claim case is the

     civil “preponderance of the evidence,” when the underlying basis of the alleged false

     claim is the violation of another statute with a heightened burden of proof, that

     heightened burden of proof controls. See e.g., Long Island Savings Bank, FSB v. U.S.,

     476 F.3d 917, 925 (Fed. Cir. 2007) (“We have explained that ‘to prevail under [§ 2514],

     the government is required to establish by clear and convincing evidence that the

     contractor knew that its submitted claims were false, and that it intended to defraud the

     government by submitting those claims.’”), citing Glendale Federal Bank, FSB v. U.S.,

     239 F.3d 1374, 1379 (Fed. Cir. 2001) and Commercial Contractors, Inc. v. U.S., 154 F.3d

     1357, 1362 (Fed. Cir. 1998); U.S. v. Andrews, 681 F.3d 509, 517 (3rd Cir. 2012) (Same,

     addressing alleged false claims filed with the Government of the Virgin Islands).

     63.    The burden of proof in a 42 USC § 1320a-7b(b)(1) kickback matter is the criminal

     standard – beyond a reasonable doubt. U.S. v. St. Junius, 739 F.3d 193, 215, fn. 18 (5th

     Cir. 2013).

     64.    The burden of proof in a 31 USC § 3729(a)(1)(A) false claims action where the

     alleged reason for the claims’ falsity is taint due to kickbacks, the heightened criminal

     standard burden of proof applies. U.S. v. Lahue, 261 F.3d 993, 1016, fn. 11 (10th Cir.

     2001) (“[T]he government must prove beyond a reasonable doubt that the defendant

     under consideration solicited or received the remuneration with specific criminal intent

     that the remuneration be ‘in return for’ referrals. To solicit or receive remuneration in

     return for referrals means to solicit or receive remuneration with intent to allow the

     remuneration to influence the reason and judgment behind one’s patient referral




                                                                                                 15
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 16 of 22 PageID 3127




     decisions. The intent to be influenced must, at least in part, have been the reason the

     remuneration was solicited or received.”).

     H. Anti-Kickback Safe Harbors

     65.    Relator argues that the Defendant cannot claim protection from an anti-kickback

     “safe harbor.”

     66.    Regardless, while a kickback safe harbor is a general assurance of compliance

     with 42 USC § 1320a-7b(b)(1), simply being outside a safe harbor does not constitute a

     kickback. Klaczak v. Consolidated Medical Transport, 458 F.Supp.2d at 687; 56 Fed.

     Reg. 35952, 35953; Opinion of the Department of Health and Human Services, Office of

     the Inspector General, No. 10-23, available at: https://oig.hhs.gov/reports-and-

     publications/archives/advisory-opinions/index.asp.

     67.    The federal government has long recognized that many medical sales

     representatives are compensated based upon productivity. See Opinion of the

     Department of Health and Human Services, Office of the Inspector General, No. 98-10,

     available at: https://oig.hhs.gov/reports-and-publications/archives/advisory-

     opinions/index.asp.

     68.    Because the Defendant’s compensation from FPS was based upon sales

     representatives and FPS’s productivity, the standard anti-kickback safe harbor for

     business relationships, the “personal services and management contracts harbor” under

     42 CFR § 1001.952(d), is indeed inapplicable. See HHS-OIG Advisory Opinion No. 98-

     10.

     69.    And because the Defendant was not a W-2 employee of FPS, the “employees”

     safe harbor of 42 CFR § 1001.952(i) is also inapplicable.



                                                                                               16
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 17 of 22 PageID 3128




     70.    But clearly, contractors who do not fall into an anti-kickback safe harbor pursuant

     to their compensation model are not per se guilty of the crime of accepting a kickback in

     exchange for the causing of a referral of a patient for medical goods or services financed

     by the government. See HHS-OIG Advisory Opinion No. 98-10.

     I. The Requirement of a Showing of Control

     71.    Perhaps the closest precedent regarding the facts at issue is the line of cases led by

     U.S. v. Vernon, 723 F.3d at 1255-56.

     72.    Vernon stands for the proposition that if a non-physician defendant is

     conclusively shown to be in control of a patient referral stream, to include control of the

     physicians who are actually “referring” the patients, then such non-physician can be

     guilty under 42 USC § 1320a-7b(b)(1). U.S. v. Vernon, 723 F.3d at 1255-56; U.S. v.

     Starks, 157 F.3d at 833 (Two non-physicians convicted for directly and personally

     brokering substance abuse patients); U.S. v. Miles, 360 F.3d 472, 480 (5th Cir. 2004) (No

     non-physician kickbacks found because “[t]he payments from APRO were not made to

     the relevant decisionmaker as an inducement or kickback for sending patients to

     APRO.”); U.S. v. Iqbal, Case No. 16-3065, p.10 (8th Cir. 2017).

                                      V. LEGAL ANALYSIS

     73.    The Defendant testified that recruiters of medical sales representatives such as the

     Defendant are commonly paid based upon a percentage of goods sold by the recruited

     reps, as an industry standard practice. Exhibit A, Defendant Deposition, p. 53, l. 4 – 19.

     74.    Because medical sales representative recruitment based upon productivity is very

     common in the industry, payments to the Defendant in this case are very highly unlikely




                                                                                               17
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 18 of 22 PageID 3129




     to constitute illegal kickbacks. U.S. ex rel. Akwa v. General Electric Corporation, 74

     F.3d at 1247.

     75.      Defendant understood that FPS and the recruited sales representatives sought and

     received legal counsel from healthcare attorneys as to the application of telemedicine to

     the FPS business model. Exhibit A, Defendant Deposition, p. 119, l. 18 – p. 120, l. 13; p.

     124, l. 3 – 11; p. 125, l. 21 – p. 126, l. 1; p. 129, l. 20 – 23.

     76.     Aside from an advice of counsel defense, Defendant’s understanding of the due

     diligence of FPS and the recruited sales representatives shows a clear intent to identify,

     understand and comply with the relevant laws at issue. Gonzalez v. Fresenius Medical

     Care of North America, 689 F.3d at 476.

     77.     Relator alleges a legal (and not factual) false claim, therefore a showing of

     certification is key. U.S. ex rel. Escobar, 136 S. Ct. at 2002.

     78.     Because Defendant had no contact with the Tricare program, there could be no

     such certification. U.S. ex rel. Franklin v. Parke-Davis, 147 F.Supp.2d 54; U.S. v. Eisai,

     Inc., Case No. 13-10973, p. 30.

     79.     Without a showing of direct or indirect patient referrals, there is no reasonable

     indicia of any kickback liability. Jones-McNamara v. Holzer Health Systems, Case No.

     15-3070, p. 15; U.S. ex rel. Perales v. St. Margaret’s Hospital, 243 F.Supp.2d at 852-54.

     80.     The glaring break in the chain of causation between the Defendant’s consulting

     and recruiting activities and the knowing and willful cause of the submission of a false

     claim to the Tricare program is the physicians who actually did the prescribing and

     “referring” of the patients at issue.




                                                                                                  18
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 19 of 22 PageID 3130




     81.    Not only does the intervention of the physicians break the causality that must be

     shown to plead a kickback against the Defendant, without an allegation that the

     physicians conspired to file false claims (and there is no such allegation in this case), this

     sharp attenuation essentially breaks the entire kickback argument. U.S. ex rel. Bane v.

     Breathe Easy Pulmonary Services, Inc., 587 F.Supp.2d 1280, 1291-92 (M.D. FL 2009);

     U.S. ex rel. Sikkenga v. Regence Bluecross Blueshield of Utah, 472 F.3d at 714 (False

     claims act requires a showing that the defendant’s “specific conduct cause[d] the

     presentment of a false claim.”).

     82.    Here, there is no showing whatsoever that Defendant was in control of the stream

     of patient referrals to FPS, as is required to show liability. U.S. v. Vernon, 723 F.3d at

     1255-56; U.S. v. Starks, 157 F.3d 833 (11th Cir. 1998); U.S. v. Miles, 360 F.3d at 480;

     U.S. v. Iqbal, Case No. 16-3065, p.10.

     83.    Simply put, Relator’s case fails because there is no showing that FPS “knowingly

     and willfully made a payment or offer of payment as an inducement to the payee [the

     Defendant] to refer an individual to another for the furnishing of an item or service that

     could be paid for by a federal healthcare program.” U.S. ex rel. Pogue v. Diabetes

     Treatment Centers of America, 565 F.Supp.25 153, 160 (D.D.C. 2008), citing, U.S. v.

     Miles, 360 F.3d at 479-80.

     84.    At most, Relator can show that Defendant provided clinical assistance to FPS for

     FPS’s marketing initiatives, which could be construed as an FPS “Condition of

     Participation” administrative violation of Tricare regulations; but not a “Condition of

     Payment” violation that is subject to a false claim action. U.S. ex rel. Landers v. Baptist




                                                                                                  19
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 20 of 22 PageID 3131




     Memorial Health, 525 F.Supp.2d 972, 979 (W.D. Tenn. 2007); U.S. v. Vista Hospice

     Care, Inc., 778 F.Supp.2d 709, 720-21 (N.D. Tex. 2011).

                           VI. ATTORNEYS’ FEES AND EXPENSES

     85.    Reasonable attorneys’ fees and expenses are available to a defendant in a false

     claims action where both the government does not intervene in the case and where “the

     defendant prevails in the action and the court finds that the claim of the person bringing

     the action was clearly frivolous, clearly vexatious, or brought primarily for the purposes

     of harassment” under 31 USC § 3730(d)(4).

     86.    Because the Relator has not and cannot present any probative evidence that the

     Defendant knowingly and intentionally received kickbacks in exchange for the causing of

     a referral of Tricare patients, the allegations in this case lack reasonable merit and are

     frivolous. Mikes v. Straus, 274 F.3d 705 (“A claim is frivolous when, viewed

     objectively, it may be said to have no reasonable chance of success, and present no valid

     argument to modify present law.”)

     87.    Fees and expenses can be awarded to a defendant in a false claims case where,

     over the course of the litigation, the case begins to lack substantive merit but the realtor

     continues it regardless. U.S. ex rel. Haycock v. Hughes Aircraft Co., 99 F.3d 1148, 1148

     (9th Cir. 1996) (“The district judge had discretion to award attorney’s fees if it found that

     the relator’s claim was ‘clearly frivolous,’ 31 U.S.C. § 3730(d)(4), and it did. This

     standard is met if ‘the plaintiff continued to litigate after’ his claim ‘clearly became’

     groundless or without foundation.”), citing Hughes v. Rowe, 449 U.S. 5, 15 (1980).

                                          VII. SUMMARY




                                                                                                    20
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 21 of 22 PageID 3132




     88.    Relator has failed to demonstrate in any manner that the Defendant knowingly

     and willfully generated false claims to the Tricare program by causing the referral of

     patients in exchange for kickbacks.

     89.    Importantly, Relator does not allege that Defendant participated in a conspiracy to

     accept kickbacks and thereby cause the false claims under 31 § 3729(a)(1)(C).

     90.    Instead, Relator alleges under 31 § 3729(a)(1)(A) that this individual Defendant

     directly and personally caused the presentation of false claims to the Tricare program,

     (and is therefore jointly and severally liable for all the FPS Tricare claims).

     91.    The facts demonstrate none of the 31 USC § 3729(a)(1)(A) or 31 § 3729(a)(1)(A)

     required criteria, making the case clearly frivolous.

            WHEREFORE, the Defendant hereby moves the Court to grant the Defendant’s

     Motion for Summary Judgment and accompanying Motion for Attorneys’ Fees and

     Expenses.

            RESPECTFULLY SUBMITTED this 13th day of December, 2018.


           /Mark S. Thomas/_____
     Mark S. Thomas
     Florida Bar No. 0001716
     THOMAS HEALTH LAW GROUP, P.A.
     5200 SW 91st Terrace, Suite 101-B
     Gainesville, FL 32608
     (352) 372-9990 (office)
     (855) 629-7101 (fax)
     mark@thomashlg.com
     Counsel for Defendant Mediverse, LLC




                                                                                               21
Case 8:15-cv-01708-SDM-TGW Document 412 Filed 12/13/18 Page 22 of 22 PageID 3133




                                 CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the forgoing has been furnished by
     Federal Court electronic filing this 13th day of December, 2018 to:

     P. Jason Collins
     Craig A. Boneau
     Ryan M. Goldstein
     REID COLLINS & TSAI LLP
     1301 S. Capital of Texas Highway
     Building C, Suite 300
     Austin, TX 78746
     512-647-6100 (telephone)
     512-647-6129 (facsimile)
     jcollins@rctlegal.com
     cboneau@rctlegal.com
     rgoldstein@rctlegal.com


         /Mark S. Thomas/_____
     Mark S. Thomas




                                                                                             22
